Citation Nr: 0416663	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  99-04 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
maxillary sinusitis prior to March 23, 2000.

2.  Entitlement to an increased rating for maxillary 
sinusitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active military duty from December 1955 
to September 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, which denied a rating in excess of 10 
percent for sinusitis.  

In August 2002, the Board ordered further development in this 
case pursuant to 38 C.F.R. § 19.9(a)(2).  Thereafter, the 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  However, on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit ("Federal Circuit") invalidated 38 C.F.R. § 
19.9(a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In light of the Federal Circuit Court's decision, the Board 
remanded this case in July 2003 to the RO for its 
consideration of the new evidence received as a result of the 
Board's development.  

Subsequently, by rating action in July 2003 the rating was 
increased for sinusitis from 10 percent to 30 percent 
effective March 23, 2000, the date of a private treatment 
report.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran is not shown to have undergone radical 
surgery with chronic osteomyelitis or to have near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  

3.  During the period prior to March 23, 2000, the veteran's 
service-connected sinusitis was manifested by complaints 
consistent with moderate sinusitis exhibiting symptoms of no 
more than one or two incapacitating episodes per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting present. 


CONCLUSIONS OF LAW

1.   The criteria for an evaluation in excess of 10 percent 
for sinusitis for the period prior to March 23, 2000, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.97, Diagnostic Code 6513 (2003).

2.  The criteria for an evaluation in excess of 30 percent 
for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.97, Diagnostic Code 
6513 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2003).

Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for him to submit specific 
types of competent evidence that would substantiate his 
claim, and of the specific reasons for denying his claim.

By virtue of the information contained in the discussion in 
the July 1998, and July 2003 rating decisions, the February 
1999 statement of the case, and the April 2000, May 2001, and 
July 2003 supplemental statements of the case, the veteran 
and his representative were notified of the information 
necessary to substantiate his claim and which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is needed.

The Veterans Claims Court has recently held, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), that a notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
Upon review of the claims folder, the Board notes that the 
appellant filed his claim for an increased rating in 
September 1997.  By rating action in July 1998, a rating in 
excess of 10 percent for sinusitis was denied.  While the 
veteran was not provided with a VCAA letter prior to the 
initial decision, the Board finds that the timing of the 
claims (September 1997), and initial rating decision (July 
1998) made it infeasible to provide notice required by the 
VCAA (enacted in November 2000) prior to the initial RO 
decision.    

By the supplemental statement of the case in July 2003, the 
veteran was informed of the laws pertaining to the VCAA.  In 
addition he was advised as to his due process rights with 
respect to his claim, was told what was needed to support an 
increased ratings claim, and was told what medical evidence 
(VA and private) would support his claim.  He was told that 
VA had obtained service medical records and private medical 
records, and he was told where to send additional 
information.    

Further, all medical records identified by the veteran have 
been associated with the claims file, including VA outpatient 
clinical records, hospital notes, and private treatment 
records. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.


Background   The service medical records reflect that the 
veteran was seen in October 1956 for pain around the right 
eye accompanied by symptoms of a mild cold and nasal 
congestion.  He had not previously been bothered by frequent 
headaches or sinus problems.  He was diagnosed with acute 
maxillary sinusitis, treated with antibiotics for about a 
week, and returned to duty.

In July 1957 he was diagnosed with neuropathy of the facial 
nerve, cause unknown.  He was transferred to the US Naval 
Hospital at Portsmouth where he received treatment for about 
5 days and returned to duty.  The diagnosis was neuropathy of 
the facial nerve, left side, cause unknown.

An August 1957 Naval Hospital entry noted a Bell's Palsy in 
July 1957.  He no longer had any demonstrable facial weakness 
but complained of constant headaches and blurred vision.  A 
neurological referral was entirely normal with no evidence of 
any neurological disorder.  

He was subsequently released from active duty and transferred 
to the Naval Reserve.  The separation examination in August 
1957 was essentially normal.

An October 1968 VA Hospital Summary noted that the veteran 
had a deflected nasal septum and soft tissue deformity, left.  
He was admitted for a sinus mucous resection and a 
rhinoplasty.   X-rays revealed bilateral maxillary sinusitis, 
chronic.  It was noted that the veteran had undergone a 
lateral rhinotomy for a resection of his palatine ganglion on 
the left, "some years in the past."  

By rating action in December 1968 service connection was 
granted for maxillary sinusitis, and a noncompensable rating 
was assigned from October 15, 1968.  

In an October 1969 statement, James B. Cravin, M.D., stated 
that the veteran was currently complaining of severe 
headaches, difficulty in breathing through his nose and 
extreme nervousness.  He noted that his examination was 
essentially within normal limits except for severe deviation 
of the septum of the nose with restricted breathing and 
muscle spasm of neck.  The impression was "chronic 
sinusitis, deformed septum and bridge of nose, extreme 
nervousness, and headaches of unknown etiology."

In a January 1984 statement, Norbert J. Wegmann, M.D., stated 
that the veteran complained of chronic sinusitis becoming 
more severe each year.  The diagnosis was chronic sinusitis 
with residuals of sinus surgery.  He recommended an 
revaluation of the veteran by the VAMC.

The veteran was referred by VA to Stephen J. Toner, M.D., in 
May 1984.  Examination revealed the septum to be straight, 
but the veteran did have a great deal of nasal edema.

By rating action in July 1984, the rating for sinusitis was 
increased to 10 percent.  

There are several statements from Mohammad Yunus, M.D., 
spanning several years.  These include:

A November 1985 statement that the 
veteran was under his care for sinusitis 
and taking Darvocet-N.  He was medically 
advised not to continue his present job 
operating vehicles while taking 
medications.

A July 1986 statement that the veteran 
was being treated with ampicillin and 
Tussend expectorant.  The veteran's 
sinusitis was not improving in spite of 
medications, and was in fact regressing.

A September 1997 statement that the 
veteran was having recurrent sinusitis 
for an extended period of time.

A March 1999 statement that the veteran 
was suffering from headaches, nasal 
congestion, and moderate maxillary sinus 
pressure.

In September 1997 the veteran filed the current claim for an 
increased rating.  

In a November 1997 VA examination, it was noted that the 
veteran had a deviated septum with partial obstruction on the 
right side.  An indirect mirror examination of the 
nasopharynx and hypopharynx was completely normal with no 
lesions noted.  His voice was clear without hoarseness.  The 
diagnosis was status post nasal surgery with deviated septum 
and obstruction.  

In a March 1998 VA examination the veteran reported facial 
and nasal trauma in 1957 requiring reconstructive nasal and 
sinus surgery.  Since that time he complained of sinus 
problems.  His symptoms included nasal obstruction primarily 
and postnasal drainage.  The examiner noted a slight 
deflection of the nasal septum towards the right.  The nasal 
mucous was clear and there was no purulent material in the 
nose.  There was no tenderness over the anterior face, 
maxilla or the ethmoids.  An indirect mirror examination of 
the nasopharynx and hypopharynx was completely normal.  No 
lesions were noted.  The diagnosis was post traumatic nasal 
and facial injury with nasal airway obstruction and deviated 
septum.

Medical records from Dr. Yunus reflect that when the veteran 
was seen on March 23, 2000, he complained of persistent sinus 
drainage with headache, fever, and chills.  There was 
congestion and discharge of a green to yellow color from the 
nose.  Examination revealed tenderness of the maxillary 
sinus, bilaterally.  The nose was boggy with clear mucoid 
drainage.  The throat was injected with dark post nasal 
drainage.  Diagnoses included chronic sinusitis.  Similar 
symptoms and findings were noted when the veteran was seen on 
several occasions during the remainder of 2000 and into early 
2001.

In an April 2003 VA examination the examiner noted that he 
reviewed the claims file.  The veteran reported that his 
sinus symptoms began in service.  Since then he has had 10-12 
episodes of sinusitis a year lasting several weeks.  The 
symptoms were facial pain, tenderness around the cheeks, 
forehead, and eyes.  The pain can be 10 on a scale of 10 for 
a week.  Afterwards the sinuses "break loose" and drain pus 
relieving all of his symptoms.  He had significant nasal 
congestion, which alternates in severity, mostly right sided.  
He used intranasal decongestants and nasal steroids in the 
night on occasion.  He had purulent discharge and dyspnea at 
rest and exertion.  He apparently underwent a sinus procedure 
through a lateral rhinotomy incision decades ago.  His 
current medications include intranasal steroids.

The examiner noted that the veteran appeared well and in no 
acute distress.  His face was symmetric with no significant 
scars or facial deformity.  The external appearance of the 
nose showed no significant nasal dorsal deviation.  Anterior 
rhinoscopy confirmed bilateral 20% nasal obstruction 
secondary to turbinate hypertrophy and narrowed peripheral 
aperture.  There was no significant tenderness to palpation 
of the sinuses at present.  However, there was purulence and 
dry purulent crusting within the bilateral nasal cavities 
consistent with his history.  
The examiner opined the veteran had:

Clinical evidence of chronic sinusitis, 
which was present while in the service.  
It is unlikely his duty caused the 
sinusitis or exacerbated it.  The patient 
would benefit from nasal saline, 
irrigation, and continued maximal medical 
management.  He is not interested in any 
surgery and therefore, I do not recommend 
a CT scan given the overwhelming 
preponderance of the evidence confirming 
his chronic sinusitis.  

By rating action in July 2003, the 10 percent rating for 
maxillary sinusitis was increased to 30 percent from March 
23, 2000.  In making that determination the RO noted that 
treatment records from Dr. Yunus revealed continuous 
treatment for the sinus disorder.  When the veteran was seen 
on March 23, 2000, there was a worsening of the condition 
with complaints of persistent sinus drainage, headaches, 
chills, and fever.  There was congestion and green to yellow 
discharge from his nose.  He had more than 3 visits in a 12 
month period with these symptoms.

Analysis   In evaluating the severity of a particular 
disability, it is essential to consider its history.  38 
C.F.R. §§ 4.1 and 4.2 (2003).  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practicably be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2003).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2003).  

Under Diagnostic Code 6513, a 10 percent disability rating is 
assigned for sinusitis when there are one or two 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting is present.  A 30 percent disability rating is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non- incapacitating (episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Finally, a 50 percent disability rating, the 
maximum schedular rating, is warranted following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  See 38 C.F.R. § 4.97, Diagnostic Code 
6513 (2003).  The note to that provision defines an 
"incapacitating episode" of sinusitis as one that requires 
bed rest and treatment by a physician.  Id. 

The veteran has asserted that his sinusitis symptoms include 
facial pain and tenderness around the cheeks, forehead, and 
eyes, as well as significant nasal congestion, purulent 
discharge, and dyspnea.  

The veteran's descriptions of his symptoms are deemed to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Importantly, however, the veteran's descriptions of 
his sinusitis symptoms must be considered in conjunction with 
the clinical evidence of record as well as the pertinent 
rating criteria.

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that a 
preponderance of the evidence is against a rating in excess 
of 10 percent for the period prior to March 23, 2000, or for 
a current rating in excess of 30 percent.  

Prior to March 23, 2000, the overall evidence shows that the 
veteran's sinusitis was consistent with that of moderate 
sinusitis exhibiting symptoms of no more than one or two 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting is present.  As such, and in view of the other 
evidence through March 23, 2000, the Board finds that an 
evaluation higher than 10 percent is not warranted under 
Diagnostic Code 6513 for this period.

The veteran has not undergone radical sinus surgery with 
chronic osteomyelitis.  Nor is it shown that he has near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  At the April 2003 VA 
examination the veteran appeared in no acute distress.  His 
face was symmetric with no significant scars or facial 
deformity, and his nose showed no significant nasal 
deviation.  There was no significant tenderness to palpation 
of the sinuses.  There was purulence and dry purulent 
crusting within the bilateral nasal cavities consistent with 
his history.  The examiner opined the veteran would benefit 
from nasal saline irrigation and continued maximal medical 
management, but he was not interested in any surgery.  As 
such, a rating in excess of 30 percent is not warranted at 
this time. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2003).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular rating 
is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) (the Board may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 38 
C.F.R. § 3.321(b)(1)).  A complete and thorough review of the 
claims folder in the present case indicates that the RO has 
not provided the extraschedular provisions of 38 C.F.R. § 
3.321(b)(1) and has not made a determination as to whether 
the veteran's increased rating claim meets the criteria for 
submission to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service.  In this regard, 
the Board finds no evidence of an exceptional disability as 
manifested by related factors such as marked interference 
with employment or frequent hospitalizations associated with 
the service-connected sinusitis.  Specifically, it is not 
shown by the evidence of record that the veteran required any 
recent hospitalization for this service-connected disability.  
Also, the overall picture presented by the evidence in the 
claims folder did not reflect "marked interference" in 
employment due specifically to this service-connected 
disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's increased rating claim for his 
service-connected sinusitis to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for consideration of the extraschedular provisions of 38 
C.F.R. § 3.321(b)(1).  This disability is appropriately rated 
under the schedular criteria.  


ORDER

An evaluation in excess of 10 percent for the period prior to 
March 23, 2000, for maxillary sinusitis is denied.

Entitlement to a current evaluation in excess of 30 percent 
for maxillary sinusitis is denied.



_______________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



